Citation Nr: 1004192	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  08-10 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial compensable rating for allergic 
rhinosinusitis with post nasal drip.

2.  Entitlement to an initial compensable rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel




INTRODUCTION

The Veteran had active service from October 1948 to October 
1954, and from November 1954 to June 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which granted service connection for allergic 
rhinosinusitis with post nasal drip and bilateral hearing 
loss, but assigned a noncompensable rating for each 
disability under the applicable rating criteria.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record reflects that the most recent VA examinations that 
assessed the nature and severity of the Veteran's service-
connected disabilities were conducted in March 2005, and that 
while the age of the last examination is not always 
determinative, the Veteran stated in his April 2008 
substantive appeal that at night, he experienced almost the 
complete obstruction of both sides of his nose.  The record 
also now includes private audiometric results from December 
2008 that seem to indicate worsening hearing thresholds, 
bilaterally.  The Veteran's representative has also requested 
that the issues on appeal be remanded for new examinations, 
noting that where the record does not adequately reveal the 
current state of the claimant's disability, the fulfillment 
of the statutory duty to assist requires a thorough and 
contemporaneous medical examination.  Suttman v. Brown, 5 
Vet. App. 127, 138 (1993); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  

Finally, in reviewing the examination report from the March 
2005 VA audiological examination, the examiner did not 
comment on the effects of the Veteran's hearing loss on his 
occupational functioning and daily activities.  See Martinak 
v. Nicholson, 21 Vet. App. 447 (2007).

Therefore, while the Veteran has expressed a desire to have 
his case decided as quickly as possible, and has also 
provided a waiver of the RO's initial consideration of his 
most recently submitted evidence, as a result of the evidence 
of worsening symptoms, the most recent request of the 
Veteran's representative, and inadequate compliance with 
Martinak, the Board finds that this matter should be remanded 
so that the Veteran can be afforded new VA examinations as to 
both increased rating claims.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Schedule the Veteran for a VA 
examination to determine the current 
severity of his rhinosinusitis.  The 
claims folder should be reviewed by the 
examiner, and the examination report 
should reflect that the claims folder 
was reviewed.  

The VA examiner's report should specify 
whether the Veteran's rhinosinusitis 
has been manifested by polyps or 
greater than 50 percent obstruction of 
nasal passages on both sides, or 
complete obstruction on one side.  

A rationale for all opinions, with 
citation to medical findings, must be 
provided.

2.  Schedule the Veteran for an 
appropriate audiology examination.  See 
38 C.F.R. § 4.85(a).  The claims file 
must be made available to the 
audiologist, and the audiologist should 
indicate in his/her report whether or 
not the claims file was reviewed.

The testing to determine the current 
severity of the Veteran's hearing loss 
should include the use of controlled 
speech discrimination (Maryland CNC) 
and a puretone audiometry test.  The 
examination must be conducted without 
the use of hearing aids.

The examiner should specifically 
comment on the effects of the Veteran's 
hearing loss on occupational 
functioning and daily activities.

A rationale for any opinion expressed 
should be provided.

3.  Finally, readjudicate the claims on 
appeal.  If the benefits sought on 
appeal remain denied, the Veteran and 
his representative should be provided a 
supplemental statement of the case, and 
given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



